On writs of certiorari to the United States Circuit Court of Appeals for the Third Circuit.Judgments affirmed with costs by a divided court, and causes remanded to the Circuit Court of the United States for the Eastern District of Pennsylvania.On writ of certiorari to the United States Circuit Court of Appeals for the Seventh Circuit.Judgment affirmed by adivided court, and cause remanded to the District Court ofThe Attorney General, The Solicitor General and Mr. J. C.. McReynolds for the petitioners. Mr. H. Gordon McCouch for respondents in Nos. 502, 503 and 504. Mr. Morris M. Townley and 'Mr. E. W. Bradford for respondent in No. 505.